 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 220 Wal-Mart Stores, Inc. and United Paperworkers In-ternational Union. Cases 18ŒCAŒ14757 and 18ŒCAŒ15017 September 17, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND WALSH On December 14, 1999, Administrative Law Judge C. Richard Miserendino issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below.2  The Respondent™s exceptions relate only to the judge™s findings that the Respondent (1) threatened em-ployee Deborah Hager in violation of Section 8(a)(1) of the Act, (2) changed the work schedule of employee Sherry Nelson3 in violation of Section 8(a)(3) and (1) of the Act, and (3) instructed its 22 department managers that they could not participate in union activities, that it would be unlawful for them to do so, and that they were to report union activity to management, in violation of Section 8(a)(1) of the Act.  For the reasons set forth by the judge, we affirm his findings that the Respondent unlawfully threatened employee Deborah Hager.  For the reasons set forth below, we find that the Respondent changed the schedule of employee Sherry Nelson in violation of Section 8(a)(3) and (1) of the Act, and that the Respondent™s instructions to four department man-agers who were not statutory supervisors violated Sec-tion 8(a)(1) of the Act.                                                                                                                      1  The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  2 Neither the General Counsel nor the Charging Party has filed ex-ceptions.  Although the Respondent has filed exceptions, it has not excepted to the judge™s findings that it violated Sec. 8(a)(1) of the Act by implementing and maintaining a broad rule prohibiting employees from discussing their wages and benefits among themselves and by telling employees that they would be terminated if they did so.  3 Occasionally, the judge mistakenly referred to this employee as Shirley Nelson.  I. SHERRY NELSON™S SCHEDULE CHANGE A. Relevant Facts  This case involves the Respondent™s Store 1609 in Grand Rapids, Michigan.  Sherry Nelson was a sales associate in the store™s lawn and garden department.  From October 1995 until October 1, 1998,4 she worked from 6 a.m. until 3 p.m. on Mondays through Fridays, even though the work hours on Nelson™s printed sched-ule were from 7 a.m. until 4 p.m., and included some weekends.  Nelson™s department manager, Shirley Heaton, and Store Manager Mike Shockley had full knowledge of the hours that Nelson actually worked.   Effective October 1, 1998, Shockley changed Nelson™s schedule to require her to work from 7 a.m. until 4 p.m., and to work on weekends.  The judge found that Shockley changed Nelson™s schedule because of her union activity in violation of Section 8(a)(3) of the Act.  We agree with the judge™s finding. In late 1997, the Union5 began a campaign to organize the retail work force, including department managers, at Store 1609.  In late January or early February 1998, Nel-son distributed to sales associates and some department managers information about unions she gathered from the internet and encyclopedias.  In addition, she fre-quently talked to employees about unions and also at-tended union meetings.  The Respondent does not dis-pute that it knew of these union activities by Nelson.  On one occasion, Nelson even informed Store Manager Shockley that she was going to encourage other employ-ees to attend union meetings. In late February or early March, Shockley told another employee, Deborah Hager, that he and the assistant store manager, Rachelle Branstrom, took personally the Un-ion™s organizational drive.  In March or April, Shockley told Nelson he did not understand why the employees were seeking out a union because the employee com-plaints that he had heard about were petty.  Nelson dis-agreed with Shockley, and suggested that a group of employees should get together and raise their problems with the Respondent™s headquarters management in Bentonville, Arkansas.  Shockley advised Nelson that a group visit to headquarters would not be possible. On Thursday, October 1, Assistant Store Manager Branstrom asked Nelson why she had come in at 6 rather than at 7 a.m., and advised her that starting im-mediately she must begin working 7 a.m. to 4 p.m. in accordance with the printed schedule, which also re-quired Nelson to work on the weekend.  Nelson pro-tested to Branstrom that Shockley had always approved  4 All dates hereafter are in 1998 unless otherwise noted. 5 United Paperworkers International Union. 340 NLRB No. 31  WAL-MART STORES 221her deviation from the printed schedule, but Branstrom 
refused to permit her to work her former schedule.  Nel-
son also complained to Shockley about the schedule 
change, but nothing was done to restore her former 
schedule. 
On October 5, stocker Robbie Bartick was in at 6 a.m. 
doing the work that Nelson had previously done during 
that time.  Bartick, who reported directly to Shockley 
rather than to Branstrom, was not working according to 
her printed schedule.  She was permitted to vary from 

the printed schedule for transportation reasons and so 
that she could pick up her mail at the post office before 
it closed. 
B. Discussion  
The complaint alleges that Nelson™s schedule change 
violated Section 8(a)(3) and 
(1) of the Act.  To prove 
such an allegation, the General Counsel has the initial 

burden of establishing that the employee™s protected 
activity was a motivating factor in the Respondent™s 
decision.  See 
Wright Line, 251 NLRB 1083, 1089 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982), approved in 
NLRB v. Transporta-
tion Management
, 462 U.S. 393 (1983).  The elements 
commonly required to support such a showing are union 
activity by the employee, employer knowledge of that 
activity, and antiunion animus by the employer.  
Briar 
Crest Nursing Home
, 333 NLRB 935, 936 (2001).   
The judge found that the General Counsel had met his 
burden by showing that: Nelson distributed literature 
and talked to employees about unions and attended un-

ion meetings; the Respondent knew of this protected 
activity by Nelson; and the Respondent had exhibited 
antiunion animus in Shockley™s statement to Nelson that 
he could not understand why the employees wanted to 
organize.  The judge also relied on the timing of the 
schedule change shortly after Shockley was served with 
the unfair labor practice complaint,
6 and on the Respon-
dent™s disparate treatment of Nelson.  For the reasons 
stated below, we agree with the judge that the General 
Counsel has met his burden of establishing that Nelson™s 
protected activity was a motivating factor in the Re-

spondent™s decision to change her schedule. 
It is undisputed that Nelson engaged in the protected 
activity found by the judge and that the Respondent 
                                                          
                                                           
6 Shockley was served with a copy 
of the complaint on or about July 
30.  Paragraph 5(e) of the complaint specifically alleges that Shockley 
unlawfully solicited grievances from employees and implied a promise 
of benefit by suggesting that employees form a committee to discuss 
their problems with headquarters.  
Thus, although Nelson is not specifi-
cally named in the complaint, the 
complaint allegations unquestionably 
pertain to Nelson.  Shockley admitt
ed that he and the other managers 
discussed changing Nelson™s schedul
e in late July-early August. 
knew of it.  In addition, the Respondent™s antiunion 
animus has been sufficiently established by its inde-
pendent violations of Section 8(a)(1) of the Act.  This 
includes the Respondent™s unlawful implementation of a 
broad rule prohibiting employees from discussing their 
wages and benefits among themselves and the directive 
that employees would be termin
ated for doing so; it also 
includes the Respondent™s implicit threat to employee 
Deborah Hager that she would be fired for her union 
activity.  We also find, in ag
reement with the judge, that 
the Respondent™s antiunion animus was demonstrated by 
the Respondent™s disparate treatment of Nelson
7 and the timing of the schedule change shortly after Shockley 
received the complaint.  Thus, we find that the General 
Counsel met his initial burden under 
Wright Line
. Our dissenting colleague argues that the General 
Counsel did not meet his 
Wright Line
 burden.  He main-
tains that the General Counsel failed to establish that the 
Respondent knew that Nelson was a union supporter 
because Nelson™s activity did not identify her as a union 
supporter, but consisted merely of neutral discussions 
and sharing of neutral information about unions.  Our 
colleague finds that the fact that the Respondent may 
have viewed Nelson as a ﬁf
ence-sitterﬂ precludes a find-
ing of unlawful discrimination against her.  We dis-
agree.
8Section 8(a)(3) does not require that an employee be 
explicitly prounion to be protected against discrimina-
tion, but rather prohibits all employer discrimination in 
terms and conditions of employment that is intended to 
discourage or encourage employees™ union support.  
See, e.g., 
Dawson Carbide Industries
, 273 NLRB 382, 
389 (1984), enfd. 782 F.2d 64 (6th Cir. 1986) (ﬁThe 

Board has held in the context of a union organizing 
drive that an employer™s [adverse action against] un-
committed, neutral, or inactive employees in order to . . . 
discourage employee support for the union is violative 
of Section 8(a)(3) of the Act.ﬂ)  Thus, under Section 
 7 At least two other employees, 
Robbie Bartick and Carol Riendeau, 
were allowed to work hours different from those set forth in their 
printed schedules in order to accommodate their personal schedules.  
Also, there is no evidence that, aside from Nelson, any other employees 
had their schedules changed around this time. 
8 Our colleague insists that Nelson 
engaged in only union-neutral con-
duct, and that there is no evidence 
establishing that the Respondent knew 
or even suspected that Nelson was a suppor
ter of the Union.  It is difficult 
to imagine how the Respondent could 
not have considered Nelson to be 
prounion, especially given that Nelson
 constantly focused the employees™ 
attention on the Union by distributin
g union literature and engaging em-
ployees in conversation 
about the Union, invited employees to the Un-
ion™s meetings, and stated to Stor
e Manager Shockley that employee 
group action should be taken when sh
e responded to Shockley™s statement 
that he did not understand why the 
employees were seeking out a union 
because the employees™ complaints were so petty.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 222 8(a)(3), even if, as our colleague contends, Nelson were 
a ﬁfence-sitterﬂ and the Respondent believed her to be 
such, a finding of discrimination would not be precluded 
if adverse action was taken against her in order to dis-
courage employee support for the Union.   
In order to satisfy the elements of union activity and 
employer knowledge in this case, the General Counsel 
had only to show that the Respondent knew that Nelson 
had engaged in union activity.  Whether Nelson was a 
ﬁfence-sitterﬂ or an active 
union supporter, she engaged 
in union activity and there is no dispute that the Respon-
dent was aware of that activity.  Thus, the cases relied 
on by our dissenting colleague are distinguishable.  See 
Amber Foods, Inc.
, 338 NLRB 712, 714 (2002); 
Webco 
Industries
, 334 NLRB 608, 608Œ609 (2001).  In those 
cases, the General Counsel did not merely fail to show 

that the employer knew whether the employees were 
active union supporters or ﬁf
ence-sitters,ﬂ but failed to 
show that the employer knew that the employees had 
engaged in 
any protected activity at all.  Here, by con-
trast, the Respondent does not dispute that it knew that 
Nelson engaged in protected activity. 
Furthermore, although Nelson™s attendance at union 
meetings is sufficient to establish the 
Wright Line
 ele-
ment of employee union activity, Nelson did much more 
than attend union meetings.  Nelson also distributed to 
her fellow employees printed materials on unions, and 

frequently talked with the employees about the Union, 
all of which the Respondent admits it knew.  These ac-
tivities focused the employees™ attention on the Union, 
its organizing campaign and union-related issues.  Addi-
tionally, Nelson directly assisted the Union by inviting 
employees to the Union™s meetings, and she specifically 
advised Shockley that she was inviting employees to 
union meetings.  Further, when Shockley stated to Nel-

son that he did not understand why the employees were 
seeking out a union because the employee complaints 
were petty, Nelson disagreed with him and suggested 
that a group of employees should get together and raise 
their problems with the Respondent™s headquarters.  
Nelson™s union activities and her statements to Shockley 
supportive of employee group action are generally not 
the type of conduct that would endear an employee to an 
employer that harbors antiunion animus, such as the 
Respondent. 
In sum, the General Counsel has met his burden of 
showing that Nelson engaged in protected activity, that 
the Respondent knew she engaged in that activity, and 
that the Respondent demonstrated antiunion animus.  
For these reasons, we agree with the judge that the Gen-

eral Counsel has met his burden of showing that Nel-
son™s protected activity was a motivating factor in the 

Respondent™s change of her schedule.   
Once the General Counsel met his burden of showing 
the Respondent™s unlawful motivation for Nelson™s 
schedule change, the burden shifted to the Respondent 
to prove its affirmative defense that it would have taken 
the same action in the absence of Nelson™s protected 

activity.  See 
Wright Line
, supra, 251 NLRB at 1089; 
Briar Crest Nursing Home
, supra, 333 NLRB at 936.  
For the reasons set forth by the judge, we agree that the 
Respondent failed to meet its burden.   
Accordingly, we find that Nelson™s schedule change 
violated Section 8(a)(3) and (1) of the Act.  
II. THE RESPONDENT™S INSTRUCTIONS TO 
DEPARTMENT MANAGERS 
A. Background  
Store Manager Shockley was directly responsible for 
the operation of the store as a whole.  The store had ap-
proximately 33 separate merchandising areas of differ-
ent sizes containing different types and amounts of 
products.  These merchandising areas were divided into 

three separate and stable groups, each of which was 
overseen by one of three assistant store managers, who, 
after some period of oversigh
t, rotated over
 a different 
group.  The three assistant store managers reported to 
Shockley.   
Each department manager in this case reported to the 
assistant store manager of the group that included the 
department manager™s merchandising area(s).  In the 
three groups, there were a total of 23 department man-
agers, only 22 of whom are at issue here.
9  Most of the 
department managers were responsible for one mer-

chandising area, but a few were responsible for more 
than one.  The department managers worked in their 
departments primarily during the day, Monday through 
Friday.   
The departments were also 
staffed by sales associate 
employees (associates or employees), who worked days, 

evenings, and weekends.  At any one time, there were 
approximately 90 associates 
working in the store, al-
though some of those, such as cashiers, stockers and 
maintenance workers, worked in nonmerchandising de-
partments. 
                                                          
 9 One of the 23 department manage
rs simultaneously held a support 
team manager position.  The six to ei
ght support team managers helped 
the assistant store managers with a wide range of duties while simulta-
neously holding other positions for th
e Respondent.  The counsel for 
the General Counsel conceded that the department manager who was 
also a support team manager was a statutory supervisor.  Thus, the 
counsel for the General Counsel did not allege that the Respondent™s 
instructions to that individual violated Sec. 8(a)(1).  
 WAL-MART STORES 223In late 1997 and early 1998, some associates in Store 
1609 began an organizing campaign to seek representa-
tion by the Union.  On several occasions in February of 
1998, the Respondent instructed the 22 department man-
agers that they could not participate in union activities, 
that it would be unlawful for them to do so, and that 
they were to report union activity to management.  The 

Respondent does not dispute that it gave those instruc-
tions to the department managers, or that the instructions 
would be unlawful if given to nonsupervisory employ-
ees.  Rather, the Respondent ar
gues that its instructions 
do not violate the Act because the department managers 

are supervisors pursuant to Section 2(11) of the Act. 
B. Discussion 
If the department managers were statutory supervi-
sors, the Respondent™s instructions to them would be 
lawful.  See 
Harvey™s Resort Hotel
, 271 NLRB 306, 307 
(1984) (finding that employer™s instructions to floormen 
not to discuss the union or attend union meetings did not 
violate the Act due to floormen™s previously determined 
status as statutory supervisors).  Section 2(11) of the Act 

defines who is a ﬁsupervisorﬂ of the employer in the 
disjunctive; exercise of any one of the listed indicia is 
sufficient to confer supervisory status.
10  Entergy Sys-
tems & Services, 
328 NLRB 902 (1999); 
Queen Mary
, 317 NLRB 1303 (1995), enfd. sub nom 
NLRB v. RMS 
Foundation, Inc.
, 113 F.3d 1242 (9th Cir. 1997).  To 
confer supervisory status, any Section 2(11) authority 
must be used on behalf of management, with independ-
ent judgment, and not in a routine or clerical manner.  

See Masterform Tool Co.,
 327 NLRB 1071 (1999); 
Bowne of
 Houston,
 280 NLRB 1222, 1223 (1986).  It is 
the 
possession of authority
 to engage in any of the func-
tions listed in Section 2(11), not the actual 
exercise of that authority, which determines whether an individual 

is a supervisor.  
Pepsi-Cola Co.,
 327 NLRB 1062, 1064 
(1999); 
Fred Meyer Alaska, Inc.,
 334 NLRB 646, 649 
fn. 8 (2001). 
Because the Act excludes any ﬁsupervisorﬂ of the em-
ployer from the definition of ﬁemployeeﬂ entitled to the 

Act™s protections, the Board has a duty not to construe 
supervisory status too broadly.  
Phelps Community 
Medical Center
, 295 NLRB 486, 492 (1989); 
Adco Elec-
tric, 307 NLRB 1113, 1120 (1992), enfd. 6 F.3d 1110 
                                                          
 10 Sec. 2(11) of the Act provides:  
The term ‚supervisor™ means any individual having authority, in the 
interest of the employer, to hire, transfer, suspend, lay off, recall, pro-
mote, discharge, assign, reward, or
 discipline other employees, or re-
sponsibly to direct them, or to adjust their grievances, or effectively to 

recommend such action, if in conne
ction with the foregoing the exer-
cise of such authority is not of a me
rely routine or clerical nature, but 
requires the use of independent judgment. 
(5th Cir. 1993).  Thus, the burden of proving supervi-
sory status is on the party asserting it, in this case the 
Respondent.  
Chevron U.S.A., 
309 NLRB 59, 62 (1992).  
The judge found that the 22 department managers at 
issue in this case were not supervisors under Section 

2(11) of the Act.  He thus found that the Respondent™s 
instructions to themŠnot to participate in union activi-
ties, that it would be unlawful for them to do so, and to 
report union activity to managementŠviolated Section 
8(a)(1) of the Act. 
The record contains individualized testimony about 
the functions of 10 of the 22 department managers; 8 

department managers testified about their own func-
tions, and 2 department managers™ functions were de-
scribed by sales associates working with them.  Neither 
party requested that the 22 department managers be 
treated as a class, and the judge specifically elicited the 
name and department of each of the 22 department man-
agers at issue.  The Respondent contends that its 22 de-
partment managers are supervisors, relying only on their 
Section 2(11) authority to reward, assign, responsibly 
direct, and discipline employees.   
We find that the Respondent did not meet its burden 
of proving that the following 4 department managers are 

statutory supervisors: Carol Riendeau, the department 
manager of hardware; Chris Reak, the department man-
ager of stationery; Danny Dome, the department man-

ager of paper goods, chemicals, and furniture; and 
Raegan Sack, the department manager of housewares.  
We so find because the Respondent has not demon-
strated that those 4 department managers used independ-
ent judgment to reward or
 effectively recommend re-
warding associates, assign or responsibly direct them, or 

discipline or effectively recommend disciplining them. 
Rewarding  
The evidence shows that the Respondent evaluated as-
sociates in writing on a yearly basis.  The Respondent 

used the final overall rating on an associate™s annual 
performance evaluation to determine the associate™s pay 
raise for the following year: an outstanding final overall 
rating automatically resulted in a 6-percent raise, an 
above-standard rating automatically resulted in a 5-
percent raise, a standard rating automatically resulted in 
a 4-percent raise, and a below-standard rating automati-
cally resulted in no raise.  
Assistant store managers were 
often present during the associates™ yearly performance 

discussions, signed the final evaluations, and had ulti-
mate responsibility for their completion.  Some assistant 
store managers, however, delegated most of the evalua-
tion functions to department managers. 
Riendeau (hardware) testifie
d that she identified asso-
ciates™ strengths and weaknesses for her assistant store 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 224 manager but did not know or decide the associates™ final 
performance rating.  Virginia Pittack, an associate in 
stationery, testified that the store manager Shockley, 
rather than Department Manager Reak, conducted Pit-
tack™s annual performance evaluations and decided her 
overall performance rating.  Because only the final 
overall performance rating was directly linked to an as-

sociate™s pay increase, the above evidence fails to estab-
lish that Riendeau or Reak effectively recommended 
rewarding associates.
11  See Ryder Truck Rental
, 326 
NLRB 1386, 1387 fn. 9 (1998) (finding that technicians 
in charge were not statutory supervisors in part because 
there was no evidence that their input into employee 
evaluations involved any recommendations regarding 
pay increases); compare 
Wal-Mart Stores, 
335 NLRB 
1310 (2001) (finding that department manager was a 
statutory supervisor because he determined employees™ 
final performance rating, which was directly linked to 
their rate of pay increase).  
Accordingly, we find that the Respondent failed to 
show that Riendeau, Reak, Dome, or Sack rewarded or 

effectively recommended rewarding employees within 
the meaning of Section 2(11) of the Act.   
Assignment and Responsible Direction 
The evidence shows that Riendeau (hardware) worked 
with one other employee during the day and there was 
no evidence that she responsibly directed or assigned 
work to that employee.  Riendeau also testified that she 
left notes for the night crew about work that was unfin-
ished at the end of her shift.
12  Yet, the work was often 
left undone, she completed the work herself, and no 
consequences were imposed on the night crews for not 
completing the work.  Likewise, Dome (paper goods, 
chemicals, and furnit
ure) only worked with other associ-
ates 1Œ2 hours a day, and he did not assign them work 

nor direct them in their work.  Although he initially left 

notes for the night crew about work left undone, the 
work often remained undone for 3 or 4 days.  When this 
problem was not resolved after Dome raised it with up-
per management, he stopped leaving the notes. 
Similarly, Barbara Hueston, an associate in house-
wares, generally worked evenings and weekends, while 
Sack, the department manager, worked during the week-
                                                          
                                                           
11 There is no record evidence rega
rding the authority of Dome (pa-
per goods, chemicals, and furniture) or Sack (housewares) to recom-
mend rewarding associates through 
final performance ratings.  Al-
though the Respondent argues that some department managers recom-

mended that associates receive me
rit increases apart from annual per-
centage pay increases, there is no evidence indicating that department 
managers Riendeau, Reak, Dome, or Sack possessed such authority.   
12 When Riendeau was absent, the departmental associate who 
worked with her left similar notes for the night crew. 
days.  Sack primarily directed Hueston by leaving her 
written instructions about the tasks that needed to be 
done, which included putting away and preparing the 
inventory, straightening shelves and labels, cleaning, 
and assisting customers.  No evidence was adduced that 
there were adverse consequences to Hueston if she did 
not perform the written task
s requested by Sack.   
There was no evidence that Sack™s, Riendeau™s, or 
Dome™s written notes, assign
ment, or direction required 
the exercise of independent judgment.
13  Thus, we find 
that the Respondent failed to show that Sack, Riendeau, 
Dome, or Reak assigned or responsibly directed em-
ployees within the meaning of Section 2(11) of the Act.  
Discipline 
The evidence shows that Riendeau (hardware) talked 
to an employee with an assistant store manager present 

about the employee™s poor attendance and its effects on 
the department.  However, the assistant store manager, 
not Riendeau, issued a written warning to the employee.  

This evidence does not show that Riendeau disciplined 
or effectively recommended disciplining employees.
14  See Ten Broeck Commons
, 320 NLRB 806, 808, 812Œ
813 (1996) (although licensed practical nurses (LPNS) 
and a nursing supervisor met with employees accused of 
serious misconduct, LPNs did not effectively recom-
mend discipline where the director of nursing and nurs-
ing supervisor determined the discipline).   
We find that the Respondent failed to show that Rien-
deau, Reak, Dome, or Sack disciplined or effectively 

recommended disciplining employees within the mean-
ing of Section 2(11) of the Act.  
Thus, the Respondent did not demonstrate that Rien-
deau, Reak, Dome, or Sack possessed supervisory au-
thority to reward, assign, responsibly direct, or disci-
pline employees, or effectively to recommend such ac-
tions.  Nonetheless, the Respondent implicitly argues 

that those four department managers are statutory super-
visors because the Respondent has demonstrated that 
other department managers possessed such supervisory 
authority.  However, the Respondent did not request that 
the judge treat the 22 department managers as a class.  
Under the Respondent™s ﬁStore within a Storeﬂ (SWAS) 
approach, each department, by design, is managed dif-
ferently, so we cannot assume 
that the authority of every 
department manager is the same.  Further, despite being 
the party with greatest access to personnel records and 
to other potentially relevant evidence regarding depart-
 13 No evidence addressed the authority
 of Reak (stationery) to assign 
or responsibly direct associates.  
14 No evidence addressed the authority of Reak (stationery), Dome 
(paper goods, chemicals, and furniture), or Sack (housewares) to disci-
pline or effectively recommend disciplining associates.   
 WAL-MART STORES 225ment managers™ functions, the Respondent did not intro-
duce evidence indicating that the department managers 
possessed uniform supervisory authority as a class. 
To the contrary, the Respondent™s store manager, 
Shockley, testified that only 
some department managers 
determined associates™ final performance rating.  He 
also conceded that assistant store managers had ultimate 
authority over performance ev
aluations, and that they 
only delegated that authority to department managers 

from time to time.  Likewise, the department manager of 

pets, Linda Grinde, testified 
that whether she possessed 
authority to determine the final performance ratings of 
associates depended on who was her assistant store man-
ager.  Clearly, the record evidence fails to demonstrate 
that all the department managers possessed uniform su-
pervisory authority.  Thus, even assuming arguendo that 
the Respondent has demonstrated that other department 
managers possessed supervisory authority, we have no 
basis for inferring that Riendeau, Reak, Dome, or Sack 
possessed it.  Compare 
Pepsi-Cola Co.,
 supra, 327 
NLRB at 1064 (finding all account representatives to be 
statutory supervisors because all possessed the same 
authority to discharge employees even though some had 
not been presented with the opportunity to exercise that 
authority); 
Fred Meyer Alaska, Inc.,
 supra, 334 NLRB 
646, 649 & fns. 8, 9 (finding all meat and seafood man-

agers to be statutory supervisors because all possessed 
authority to hire and/or to effectively recommend hiring 
even though some had not been presented with the op-
portunity to exercise that authority).   
For all the above reasons, we find that the Respondent 
has failed to demonstrate that department managers 

Riendeau, Reak, Dome, and Sack are supervisors under 
Section 2(11) of the Act.
15  Accordingly, we find that 
the Respondent™s instructions to themŠthat they could 
not participate in union activities, that it would be 
unlawful for them to do so, 
and that they were to report 
union activity to managementŠviolated Section 8(a)(1) 
of the Act. 
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Wal-
Mart Stores, Inc., Grand Rapi
ds, Minnesota, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1. Cease and desist from 
                                                          
                                                           
15  We find it unnecessary to decide the supervisory status of the re-
maining 18 department managers because doing so would not materi-
ally affect the Order.  
(a) Implementing and maintaining a broad rule pro-
hibiting employees from discussing their wages and 
benefits among themselves.  
(b) Telling employees that they are not permitted to 
discuss their wages and benefits among themselves and 

threatening them with termination if they do so.  
(c) Telling its department managers who are not statu-
tory supervisors that they cannot participate in union 

activities, that it would be unlawful for them to do so, 
and to report union activity to management.  
(d) Implicitly threatening Deborah Hager or any other 
employees that they could be terminated because of their 
union activity. 
(e) Changing the work schedule of Sherry Nelson or 
any other employees because of their union activity.  
(f) In any like or related 
manner interfering with, re-
straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.  
(a) Rescind the rule prohibiting employees from dis-
cussing their wages and benefits among themselves.  
(b) Return Sherry Nelson to the schedule that she was 
working prior to October 1, 1998. 
(c) Within 14 days from the date of this Order, re-
move from its files any reference to the unlawful change 

of Sherry Nelson™s work schedule, and within 3 days 
thereafter, notify her in writing that this has been done 
and that the schedule change will not be used against her 
in any way.  
(d) Within 14 days of service by the Region, post at 
its facility in Grand Rapids, 
Minnesota, copies of the 
attached notice marked ﬁAppendix.ﬂ
16  Copies of the 
notice, on forms provided by the Regional Director for 
Region 18, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Respon-
dent and maintained for 60 consecutive days in con-
spicuous places, including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, 
a copy of the notice to all 
current employees and former 
 16  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 226 employees employed by the Respondent at any time 
since March 14, 1998. 
(e) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 
attesting to the steps the Respondent has taken to com-
ply.  
 CHAIRMAN BATT
ISTA, dissenting in part. 
I agree with my colleagues in all respects, except for 
their adoption of the judge™s finding that the Respondent 
violated Sec. 8(a)(3) and (1) by changing the work 
schedule of Sherry Nelson on October 1, 1998, because 
of her union activity.  Contrary to the judge, I find that 
the General Counsel has not established that the Re-
spondent knew that Nelson was a union supporter.  
Therefore, I conclude that the General Counsel failed to 
establish a prima facie case under 
Wright Line
1 that un-
ion activity was a motivating factor behind the decision 
to change her work schedule. 
Sherry Nelson was a sales associate who worked 
Monday through Friday in the lawn and garden depart-

ment, from 6 a.m. to 3 p.m.  In October 1998, after the 
organizational campaign commenced, the Respondent 
changed her hours to 7 a.m. to 4 p.m., Monday through 
Friday, including some weekend work.  The judge found 
that this change was made in response to Nelson™s sup-

port for the Union.  I disagree. 
Nelson was a participant in the organizational cam-
paign at the Respondent™s store, but not in a manner that 

identified her as a union supporter.  She passed out un-
ion related literature, but this literature did not advocate 
a position supportive of the Union.  It was simply gener-
alized information gathered from the internet and ency-
clopedias.  Nelson distributed it for the purpose of edu-
cating her fellow employees about the role that unions 
play in the work force. 
This conduct could not have caused the Respondent to 
believe that Nelson was a union supporter.  In any event, 
she dispelled any such notion in conversations that she 
had with store manager Shockley.  In one conversation, 
she told Shockley of her intent to attend a union meeting 
just ﬁto find out what the [Union] was all about . . . be-
cause . . . I wanted to know what I was voting on.ﬂ  

Shockley actually encouraged her to go to the meeting 
and stated that ﬁeverybody should go and find out about 
it and make that decision.ﬂ  In a later conversation, Nel-
son told Shockley that she was still undecided about the 
Union and ﬁdidn™t know one way or anotherﬂ and that 
                                                          
 1 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982). 
ﬁ[s]he just had a lot of questions herself and she was 
curious.ﬂ 
I conclude from these conversations and from her 
leafletting activity that Nelson was a ﬁfence-sitterﬂ with 
respect to supporting the Union and that the Respondent 
knew that.  There is no evidence that Nelson ever 
changed her neutral view. 
The judge found that a particular allegation of the July 
30 complaint ﬁunquestionably pertain[s] to Nelson,ﬂ 

identifying her as a union supporter.  The allegation in 
question is that Shockley unlawfully solicited grievances 
from employees by suggesting 
that they form a group to 
discuss their problems with individuals from the Re-

spondent™s home office in Arkansas.  Assuming ar-
guendo that Shockley would infer that the complaint 
referred to his alleged conversation with Nelson and 
others, that would not establish that Shockley knew that 
Nelson was prounion.  An employer could solicit anti-
union employee to stay that way, neutral employees to 
be antiunion, and prounion employees to change their 
minds.  As I have shown, Nelson had expressed neutral-
ity to Shockley. 
The majority seems to suggest that Nelson™s activities 
indicated a prounion bent, noting that she broached to 
Shockley the idea of forming a group of employees to 
meet with the Respondent about employee complaints.  I 
disagree.  Where, as here, an employee suggests in the 

midst of an organizing campaign that employee com-
plaints can be dealt with through nonunion group action, 
I am inclined to view that employee as one who sees no 
need for a union. 
My colleagues say that it is ﬁundisputedﬂ that Nelson 
engaged in protected activity and that the Respondent 
knew of this.  This reference can only mean the alleg-
edly protected activity of talking about the Union as a 
neutral, as distinguished from prounion conduct.  My 
colleagues then make the assertion that the Respondent 
violated Section 8(a)(3) by changing Nelson™s hours in 

response to her talking about the Union.  The main prob-
lem with this assertion is that it is not made by the Gen-
eral Counsel.  The General Counsel sought to show that 
Nelson engaged in prounion activity, and was punished 
therefor.  Further the cases cited by my colleagues do 
not support the proposition that an employer violates 

Section 8(a)(3) by taking action against an employee in 
retaliation for her neutral stance.  As stated in 
Bay Cor-
rugated Container
, 310 NLRB 450, 451 (1993), the 
principle of 
Dawson Carbide
 is that, ﬁin the context of a 
union organizing drive, the discharge of a neutral em-
ployee in order to facilitate or cover up discriminatory 

conduct against a known union supporter is violative of 
Section 8(a)(3) and (1) of the Act.ﬂ  As the Sixth Circuit 
 WAL-MART STORES 227explained, adverse action taken against neutral employ-
ees in these situations 
 can best be analogized to the issue of liability when 

innocent employees are laid off in mass with em-
ployees discharged for their union activities.  In 
those cases, it is well established that a showing that 
the Company discharged each employee for union 
activities is not necessary for finding § 8(a)(1) and 
(3) violations if the cause of the discharges is anti-

union activities. 
 NLRB v. Rich™s Precision Foundry
, 667 F.2d 613, 628 
(1981). 
Thus, the violations found with respect to the neutral 
employees in 
Dawson Carbide
 and 
Bay Corrugated 
Container
 were not committed, as the majority suggests, 
in order to encourage neutral employees to oppose the 

union; rather, the violations were based on the theory 
that they were innocent ﬁpawns in an unlawful designﬂ 
(Dawson Carbide
 at 389) directed against others whom 
the employer knew to have engaged in prounion activity. 
Here, however, the General Counsel did not contend, 
and the judge did not find, that the schedule of neutral 
employee Nelson was unlawfully changed as part of an 
unlawful design directed at known union supporters.  
Accordingly, in the absence of evidence that the Re-

spondent knew that Nelson engaged in prounion activ-
ity, Dawson Carbide
 does not support the majority™s 
finding of a violation.   
Accordingly, in the absence of evidence that Nelson 
engaged in any conduct supportive of the Union™s posi-
tion in the organizational campaign, there can be no 
finding that Respondent knew that she supported the 
Union.  This is a critical element that the General Coun-
sel must prove to sustain a prima facie case under 
Wright Line that the Respondent™s decision to change 
Nelson™s work schedule was unlawfully motivated.  
Amber Foods, Inc.
, 338 NLRB 712, 714 (2002); 
Webco 
Industries
, 334 NLRB 608, 609 (2001). 
My colleagues seek to distinguish 
Amber
 and 
Webco
 on the ground that the General Counsel failed to show in 
those cases that the employer knew that the employees 
engaged in any protected activity.  By contrast, my col-
leagues say that the Respondent knew that Nelson en-
gaged in ﬁunion talkﬂ activity.  However, as discussed 
above, this theory is not argued by the General Counsel 

and, in any event, is not supported by the cited cases. 
For the reasons set forth above, I find that the General 
Counsel has failed to establish that the Respondent knew 
or even suspected that Nelson was a supporter of the 
Union.  Accordingly, I would dismiss the Section 
8(a)(3) allegation regarding Nelson.
2APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post 
and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your 
benefit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT implement and maintain a broad rule 
prohibiting employees from discussing their wages and 

benefits among themselves.  
WE WILL NOT tell employees that they are not per-
mitted to discuss their wages and benefits among them-

selves or threaten to terminate them if they do so.  
WE WILL NOT tell our department managers who 
are not statutory supervisors 
that they cannot participate 
in union activities, that it would be unlawful for them to 
do so, and to report union activity to management.  
WE WILL NOT implicitly threaten Deborah Hager or 
any other employees with termination because of their 
union activity.  
WE WILL NOT change the work schedule of Sherry 
Nelson or any other employees because of their union 

activity. 
WE WILL NOT in any like or related manner inter-
fere with, restrain, or coerce you in the exercise of the 

rights guaranteed you by Section 7 of the Act.  
WE WILL rescind the rule prohibiting employees 
from discussing their wages and benefits among them-

selves. 
WE WILL return Sherry Nelson to the schedule she 
was working prior to October 1, 1998. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful change of Sherry Nelson™s work schedule, 
and WE WILL, within 3 days thereafter, notify her in 
                                                          
 2  Because I would dismiss this 
allegation based on the absence of 
the Respondent™s knowledge of Ne
lson™s prounion activities, it is un-
necessary to consider the judge™s
 finding of Respondent™s animus.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 228 writing that we have done so and that we will not use the 
schedule change against her in any way. 
WAL-MART STORES, INC. 
 Karen Nygren Wallin, Esq
., for the General Counsel.
  Paul J. Zech, Esq., 
of Minneapolis, Minnesota, for the Re-
spondent. 
DECISION STATEMENT OF THE CASE 
C. RICHARD MISERENDINO, Ad
ministrative Law Judge. 
This case was tried in Grand 
Rapids, Minnesota, on April 26Œ
27, 1999, and in Minneapolis, Minnesota, on May 24, 1999. 
The United Paperworkers International Union (Union)
1 filed charges and amended charges on March 2, June 12, and July 
30, 1998, in Case 18ŒCAŒ14757 against Wal-Mart Stores, Inc. 
(Respondent or Wal-Mart). A complaint was issued on July 
30, 1998, alleging that the Resp
ondent violated Section 8(a)(1) 
of the Act by threatening, in
terrogating, and soliciting griev-
ances from employees.
2 The Respondent timely filed an an-
swer to the complaint.  
On October 5, the Union filed an additional charge against 
the Respondent in Case 18ŒCAŒ15017,
3 which was amended on November 17, 1998, and January 27, 1999. On January 28, 
1999, a complaint was issued on this charge alleging that the 
Respondent violated Section 8(a
)(1)(3) and (4) of the Act by 
threatening employee Shirley Ne
lson and by discriminatorily 
changing her scheduled workdays and hours. The Respondent 
timely filed an answer to this complaint.  
Also, on January 28, 1999, an 
order consolidating the cases 
and notice of hearing was issued.
4 The parties have been af-
forded a full opportunity to appear, present evidence, examine 
and cross-examine witnesses, and file briefs.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Respondent, I make the following 
FINDINGS OF FACT I. JURISDICTION 
The Respondent, a corporation, 
is a national retailer with a 
store located in Grand Rapids
, Minnesota, where during the 
year ending December 31, 1998
, it purchased and received 
goods valued in excess of $50,0
00 directly from points located 
outside the State of Minnesota 
and derived gross revenues in 
excess of $500,000. The Respondent admits and I find that it is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.  
                                                          
 1 At the hearing, the Union™s name 
was corrected to reflect a formal 
name change to Paper and Allied Ch
emical and Energy Workers Inter-
national Union (PACE) (Tr. 6, 9).
2  The complaint was again amended at the hearing to add the name 
of Store Manager Mike Schockley to
 subpar. 5(b) and also to add a 
subpar. 5(i). (Tr. 6, 9Œ10).
3 On October 6, an order was issu
ed indefinitely postponing the 
hearing scheduled in Case 18ŒCAŒ14757.
4 All dates are in 1998, unless otherwise indicated.
The Respondent also admits, and I find, that the Union is a 
labor organization within the meaning of Section 2(5) of the 
Act. 
II. SECTION 10(B) 
MOTION TO DISMISS 
At the hearing, the General Counsel moved to amend the 
complaint in Case 18ŒCAŒ14757 to add paragraph 5(i) which 
alleges that since on or about January 1999 the Respondent has 
unlawfully threatened employees in violation of Section 
8(a)(1) of the Act by including the following statement at the 
bottom of their individualized prof
it sharing and benefits state-
ment: ﬁThis is confidential info
rmation for you and your fam-
ily and should not be shared w
ith other associates/partners.ﬂ 
The motion was granted over Respondent™s objection. In its 
brief at page 40, fn. 8, Respondent renewed its objection and 
moved to dismiss paragraph 5(i) of the complaint on the basis 
that it is time barred by Section 10(b) of the Act.  
The evidence discloses that the allegations in paragraph 5(i) 
are closely related to the alle
gations contained in paragraph 
5(h) of the complaint. Both paragraphs concern an alleged 
threat to discipline employees 
for discussing their wages and 
benefits in violation 
of Section 8(a)(1). Paragraph 5(i) involves 
a written publication, containing an alleged threat, authorized 
by a management official. Paragraph 5(h) involves an alleged 

verbal threat made by a manage
r. Thus, I find that the alleged 
unlawful conduct in both paragraphs involves the same legal 

theory, arises from the same sequence of events, and entails 
the same defense by Respondent. 
Reddl, Inc.,
 290 NLRB 
1115, 1116 (1988).  
Accordingly, I deny the Respondent™s renewed motion to 
dismiss the allegations in para
graph 5(i) of the complaint. 
III. ALLEGED UNFAIR LABOR PRACTICES 
A. Overview of the Case 
In late 1997, the Union sought to organize the Respondent™s 
retail work force, including depa
rtment managers, at its store in Grand Rapids, Minnesota. 
The Respondent took the position 
that the department managers were supervisors within the 

meaning of Section 2(11) of the Act. At various times and in 
various meetings, the Respondent
™s management officials told 
the department managers that they could not participate in the 
organizing campaign because they were supervisors and there-
fore it would be unlawful. Also
, the department managers were 
told to report any union activity to management. Thus, the 
primary issues in this case are (1) whether the department 
managers are Section 2(11) supervisors and (2) whether the 
statements made by the Respo
ndent™s management officials 
unlawfully interfered rights protected by Section 7 of the Act.  
In the course of the organi
zing campaign, the Respondent™s 
store manager had several conver
sations with the employees, 
individually and in small groups, concerning his views on 
unions and problems within the store. The store manager also 
told the employees that they were not allowed to discuss their 
wages and benefits with each other,
 and if they did, they could 
be subject to discipline. Thus
, additional issues exist as 
whether the employees were 
unlawfully interrogated and 
threatened and whether the store manager unlawfully solicited 
grievances from the employees.  
 WAL-MART STORES 229Finally, one employee, Shirle
y Nelson, was particularly 
visible and vocal in the course of the union campaign. She 
undertook a very studied approach to learning about unions 
and the Union and she frequently discussed what she had 
learned with the other employ
ees and the store manager.  
For many years, the posted schedule reflected that Nelson 
was to work 7 a.m.Œ4 p.m., during the week, and every other 
weekend. Instead, and with th
e approval and concurrence of 
her department manager and the store manager, she actually 
worked 6 a.m.Œ3 p.m., and no weekends.  
In late September 1998, Nelson was subpoenaed to testify in 
an upcoming Board hearing. Shortly thereafter, a support team 
manager intimated to Nelson that her schedule arrangement 
might be in jeopardy and suggested that she get it approved in 
writing by her department mana
ger. A few hours later, an as-
sistant department manager informed Nelson that effective 

immediately she was to work 
7 a.m.Œ4 p.m., and every other 
weekend in accordance with the posted schedule. Thus, there 
is an issue of whether the support team manager threatened 
Nelson by implying that her schedule was under close scrutiny 
and whether her schedule was changed because she was about 
to testify at a Board hearing and/or because of her union activ-
ity. 
B. Case 18ŒCAŒ14717 
1. Background 
Wal-Mart Stores, Inc. is the largest retailer in the United 
States with headquarters in Bentonville, Arkansas. In 1990, it 
opened Wal-Mart Store 1609 in Grand Rapids, Minnesota. In 
February 1998, Store Manager (SM) Mike Shockley was di-
rectly responsible for the operations of Store 1609.
5 Reporting 
to him were three assistant store managers (ASM): Mark 
Sayre, Jeff Breth, and Rachelle Branstrom.
6 All of these posi-
tions are salaried.  
Store 1609 (Store) has a personnel manager (PM), Barb Su-
nell, who interviews applicants
, trains employees, oversees 

employee benefits, maintains pe
rsonnel and training records, 
and assists the ASMs and the SM. There are eight support 
team managers (STM) in stor
e 1609, who actually perform 
two jobs. They are primarily responsible for certain positions 

in the Store
7 and secondarily responsib
le as backups to the 
ASMs, as needed. STM™s can open and close the store if asked 
to do so by the SM and ASMs, staff the customer courtesy 
desk, and make bank deposits. The PM and STMs are paid on 
an hourly basis.  
The store has approximately 33
 separate merchandising ar-
eas divided into 23 departments, which are divided into three 
groups, with one ASM responsible for each group on a rotat-
ing basis. Certain departments, 
such as shoes, jewelry, phar-
macy, and snack bar, are called sp
eciality divisions. They rent 
                                                          
 5 Schockley reported to District Manager (DM) Robert Morey, who 
oversaw the merchandising operations
 of Store 1609 and eight other 
Wal-Mart stores in the area.
6 Sayre was transferred to another Wal-Mart store in the summer 
1998. He was replaced by ASM Elizabeth Iallonardo.
7 In 1998, the primary positions held by the STMs were stocker, 
unloader, sales associate, department manager, overnight receiving 
manager, and personnel manager.
space in the store, maintain their own profit-and-loss state-
ments, budget and payroll, and report to separate district man-
agers (i.e., they are not overseen by DM Morey).  
All departments, including sp
eciality departments, have a 
department manager (DPM) and in some cases the DPM over-
sees more than one merchandising area. The DPMs are paid on 
an hourly basis and work primarily during the day, Monday 
through Friday. The departments are staffed by hourly paid 
sales associates (SA), who work days, evenings, and week-
ends. Specialty sales associates are subject to the same terms 
and conditions of employment 
as all other sales associates. 
The remainder of the store™s work force is comprised of cus-
tomer service managers and cashiers at the front of the store, 
greeters, unloaders, soft or hardlines processors (stockers) who 
work the store during the day, overnight stockers, office sup-
port staff, and maintenance. 
2. The Wal-Mart approaches 
Wal-Mart utilizes various approa
ches to facilitate the opera-
tion of the Store and to improve performance. One such ap-
proach is called a store within a store (SWAS). SWAS was 
designed to encourage the DPMs to take responsibility for 
running their respective departments. The DPMs are allowed 
to review sales figures, lower prices to be competitive, and 
adjust their inventories as needed. DPMs can also review 
weekly SWAS computer printouts to track merchandise and 
sales. 
 DPMs are also encouraged to utilize two other approaches 
to improve employee performance. The first, ﬁcoaching for 
successﬂ (or ﬁcoaching by walki
ng aroundﬂ), is an informal 
ongoing process which seeks to give the employee instruc-
tional guidance and feedback on the sales floor. The second 
approach is ﬁcoaching for improv
ementﬂ, a formal disciplinary 
process, which is used when 
ﬁcoaching for success is unsuc-
cessful. There are five levels of ﬁcoaching for improvementﬂ: 
verbal coaching, first written 
coaching, second written coach-
ing, decision making coaching/f
inal written coaching, and 
termination. 
 Finally, certain computer ba
sed learning (CBL) modules 
are available to the DPMs. Thes
e training modules provide an 
overview of topics such as recruiting the best, delegation, 
coaching for improvement, divers
ity awareness, performance 
reviews, and team building. These courses are not available to 
sales associates and stockers. 
3. Department managers™ responsibilities 
The job description for DPMs di
scloses that their responsi-
bilities include involvement w
ith planning, assigning and di-
recting work, appraising perform
ance, rewarding and coaching 
sales associates, and addressi
ng complaints and resolving 
problems. The document also specifies that DPMs ﬁassist 
Management with Stocker™s performance reviews, coaching 
and commendations.ﬂ (Jt. Exh™s. 5, 85, 89, 90, and 94.) 
a. Interviewing and hiring 
The Respondent has a five-step interview process, which 
originates with PM Sunell. At step one, Sunell screens the 
prospective employee. At step two, a member of the interview 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 230 screening committee interviews the applicant.
8 At step three, 
the applicant completes a standardized personality survey, the 
results of which are discussed with an ASM or the SM at step 
four. The last step is a drug test
. Sunell testified that the proc-
ess could end at any step, except the drug test. If an applicant 
passes the drug test, they are hired. (Tr. 451.) 
DPMs who participate in the interview process make rec-
ommendations, which sometimes 
are followed. PM Sunell 
testified that DPMs do not have the authority to hire or fire 
sales associates, only the SM has that authority. (Tr. 463, 465.) 
She also testified that an applicant may or may not be hired, 
even though a DPM has recommended them for hire. (Tr. 
452.) DPM Heidi Johnson, who wa
s on the interview screen-
ing committee in 1998, stated th
at she although she made rec-
ommendations as to whether an applicant should be hired, the 
final decision rested with 
ﬁmanagement.ﬂ (Tr. 481Œ482.) 
Not all DPMs have participated in the interview process and 
DPMs do not necessarily intervie
w applicants for openings in 
their respective departments. DPM Carol Riendeau (hardware 

and paint) testified that she was involved with the interview of 
only one applicant in the 4 years she has been a DPM. (Tr. 
156Œ157). Riendeau, and DPMs Simmonette (shoes) and 
Camilli (sporting goods) testified 
that applicants have been 
hired for their departments that
 they never interviewed, and 
never met, until Sunell brought th
em to the department. (Tr. 
107, 157, 593.) 
b. Discipline 
DPMs have not been uniformly involved with the discipli-
nary process. More notably, fo
r those who have used the proc-
ess, their involvement has not extended beyond the second 

level, i.e., the first written coaching. DPM Burt testified that, 
after verbal coaching failed, she issued a first written coaching 
to a pharmacy employee for punching out early. (Tr. 386Œ
388.) The disciplinary form was countersigned by the chief 
pharmacist. (R. Exh. 9, p. 273.) DPM Heidi Johnson testified 
that she gave a first written wa
rning to a jewelry department 
associate for leaving merchandise in an unsecure location. (Tr. 

486.) While she can initiate verbal coaching on her own (level 
one), she must touch base with 
the SM or specialty DM before 
initiating a written coaching. (Tr. 487.) DPM Riendeau testi-

fied that after an unsuccessful attempt at verbally coaching a 
hardware associate for abusing sick leave, ASM Mark Sayer 
gave the associate the first written coaching. Although Rien-
deau did not complete the disciplinary form, she was present 
when the ASM reviewed it with the sales associate. (Tr. 154.)  
DPM Mindy Simonette is the only DPM to testify about an 
attempt to terminate an associate. She testified that, after con-
ferring with specialty DM Bast
, she gave a sales associate a 
first written warning for poor pe
rformance. When the associate 
failed to improve, Simonette recommended to Bast that the 
associate be terminated. Bast told her to prepare the termina-
tion papers. ASM Branstrom, however, countermanded that 
                                                          
                                                           
8 Sunell testified that the interv
iew screening committee is com-
prised of five employees selected by management. (Tr. 455.) In 1998, 
the committee members were Kim Shannon (invoice clerk) and Laurie 
Bonham (claims clerk) both office support staff and DPMs Heidi John-
son (jewelry), Amy Martyre, and Danita Camilla (automotive).
directive, telling Simonette that she was not allowed to make 
that decision. (Tr. 110.) Af
ter Simonette conveyed Bran-
strom™s comments to Bast, the 
associate still was not termi-
nated. Instead, he was transferred to a cashier position in the 
front end. In another instan
ce, ASM Branstrom allowed Si-
monette to sit-in on the exit interview of a shoe associate, who 

was being terminated. Branstrom conducted the interview, 
Simonette observed. (Tr. 111Œ1
12.) Afterwards, SM Shockley 
told Branstrom that Simonette should not have been allowed to 

sit in.
9  c. Performance evaluations 
The Respondent has a written 
policy procedure for conduct-
ing associate performance evaluations. The PM alerts the 
ASM/immediate supervisor that
 an evaluation is due, the 
ASM/immediate supervisor completes and conducts the 
evaluation, the SM reviews the evaluation, approves or denies 
any recommended increase, signs the evaluation, and gives it 
to the PM. The PM keys the evaluation rating into the com-
puter and files the evaluation. (R. Exh. 12, p. 309.) Although 
the policy specifically defines the respective responsibilities of 
the PM, ASM, and SM, there is no defined role for a DPM. 
Rather, the written procedures state that the ASM should 
check with the DPM and/or imme
diate supervisor before con-
ducting the evaluation.  
Evaluation ratings are used to determine pay raises. An out-
standing rating warrants a 6-percent raise; above-standard 
rating warrants a 5-percent raise; a standard rating a 4-percent 
raise; and a below standard
 rating warrants no raise.
10  SM Shockley testified that 
some DPMs have done perform-
ance evaluations and, of those, sometimes the DPMs are in-
volved in determining the ratings. (Tr. 307, 309.) Shockley 
added, however, that the ASM has ultimate responsibility for 
getting evaluations 
done. (Tr. 370.) He also explained that 
sometimes ASMs delegate the responsibility for completing 

evaluations to the DPMs. In the pharmacy, a specialty depart-
ment, DPM Anna Burt testifie
d that she regularly does the 
evaluations for the associates in her department. She also testi-

fied that the chief pharmacist must sign the evaluation form 
and that he has the final say. Burt added, however, that he 
seldom, if ever, has disagreed wi
th her assessment. In contrast, 
DPM Riendeau (paints/hardware
) testified that although ASMs 
have asked her to evaluate th
e strengths and weaknesses of 
sales associates, she turned the information over to the ASM, 

who completed the evaluation form. Riendeau stated that she 
has never determined the rating for an associate, has never 
been advised afterwards of th
e final ratings, and does not 
 9 In the summer 1998, SM Shockley 
terminated two lawn and garden 
associates without the knowledge of lawn and garden DPM Shirley 
Heaton. When Heaton found out about 
the terminations the next day, 
she expressed her dissatisfaction to
 Shockley because she was not 
involved in the decision.
10 In addition to pay raises tied to performance evaluations, a sales 
associate can receive a merit pay increase. Merit increases have to be 
approved first by the SM or in the 
case of a specialty department, the 
specialty DM and the SM. (Tr. 501.) Some DPMs have successfully 
recommended merit pay increases for sales associates.
 WAL-MART STORES 231know when a raise is given. She also has not participated in an 
evaluation conference. 
d. Assigning tasks 
DPMs assign tasks on a daily basis to sales associates. In 
the smaller departments (pets, toys, stationary
, softlines, health 
& beauty, chemicals/paper/furniture), the DPMs work primar-

ily alone during the day. (Tr. 149, 190.) They may leave writ-
ten instructions (a ﬁto-doﬂ list) for the evening department 
associate(s) or store floater associate(s) assigned to that de-
partment. (Tr. 152, 190.) If the evening associate does not 
complete the listed tasks, the DPM may work on them the next 
day or an associate may work on it again the following eve-
ning. In the pharmacy, a speciality department, DPM Burt 
testified that there were approximately six associates in her 
department in 1998, who she delegated work to depending on 
what displays needed attention and who was available to work 
the counter. In a larger department, like lawn & garden, which 
had approximately 15 associates
 in 1998, DPM Shirley Heaton 
testified that she directs the daily work of associates and 

makes assignments based on 
individual staff members™ 
strengths and schedules. (Tr. 54
5.) In most cases, regardless of 
the department, the DPM performs many of the same work 

tasks as the associates, ofte
n working along side of them. 
Sporting Goods DPM Danita Camilla testified that in 1998 
there were seven associates in her department. She neverthe-
less unloaded freight and stocked shelves like the sales associ-
ates. She also delegated these tasks to associates based on their 
capabilities and experience. 
e. Scheduling 
In nonspecialty departments, la
rge and small, the scheduling 
of sales associates is accomp
lished by a computer program 
called preferred sche
duling. The schedule 
is usually generated 
about 3 weeks in advance of the week to be worked and the 
printed schedule is posted by the breakroom. In some depart-
ments (e.g., lawn and garden, and sporting goods), the DPMs 
have adjusted associate schedules to meet department schedul-
ing needs, even though SM Shockl
ey testified that upper man-
agement approval is require
d before doing so. (Tr. 348.)
11 DPMs have borrowed a
ssociates from other departments with 
the concurrence of the other DPM to fill scheduling needs and 

can lend out associates to other departments for the same rea-
son. Sporting Goods DPM Camill
a testified that there have 
been times when she ha
s sent home associates
 for lack of work 
and that she does not need upper management™s approval to do 
so. 
In the pharmacy, a specialty department, DPM Burt testified 
that the chief pharmacist gives her the numbers she needs to 

manage the staff and the gross hours available. She works up a 
schedule from that. She has to make sure that the department is 
covered, and at the same time stay within budget. If the de-
partment needs extra staff, she needs the approval of the spe-
cialty DM or she sometimes asks the PM to find help from 
another department. DPM Burt test
ified that associates used to 
contact her when they called in sick, but recently her specialty 
                                                          
 11 At another point in the hearing, SM Shockley testified that DPMs 
can change schedule without prior approval. (Tr. 370.)
DM told her that the associates needed to contact the PM. In 
the jewelry department, DPM Heidi Johnson testified that she 
and her specialty DM deter
mine how many man-hours are 
needed to staff the department
 depending on the projected 
increase in sales versus the ho
urly wages of the associates. 
Together they set the staffing policy, but she works out the 
actual schedule. 
Lawn and Garden DPM Sherry Heaton testified that if she 
needs help in her department she could arrange with another 
DPM to borrow an associate a
nd upper management would not 
be involved, so long as extra staff time was not required. If 
someone calls in sick, Heaton has the option of borrowing 
from another department or calling in a lawn and garden asso-
ciate. Similarly, Sporting Goods
 DPM Danita Camilla testified 
that although associates are sc
heduled by computer, she could 
rearrange the schedule to get cove
rage, by asking associates to 
change shifts or by borrowing associates from another depart-

ment after asking the associate and the respective DPM. She 
does not need prior approval from an ASM. 
4. The organizing campaign 
In late 1997, the Union sought to
 organize the retail work 
force at Store 1609, includi
ng the DPMs. Employee Deb 
Hager initiated the organizing drive by contacting the Union. 
She talked to coworkers about joining the Union, enlisted their 
help, and solicited signatures on 
union authorization cards. At 
least four DPMs signed authorization cards.  
In January 1998, ASM Mark Sayre became aware that some 
employees had signed union au
thorization cards. He phoned 
the Respondent™s union hotline to report the occurrence. That 
triggered a phone call from Mark Shafer in corporate head-
quarters to DM Morey. Shafer told Morey that he and some 
other corporate officials would 
arrive in Grand Rapids that 
weekend to assess the situation. The next day, Friday, SM 
Shockley spoke with Morey, wh
o advised him to remain calm 
and wait for corporate assistan
ce. Two days later, Sunday, 
Shafer along with two other corporate officials, met with 
Morey, Shockley, and the three ASMs to plan a strategy. A 
special meeting of all stores 
personnel above the sales associ-
ate level was arranged for the following day at a nearby motel.  
The next day, Monday, a spec
ial meeting was held at the 
Rainbow Inn attended by Shafer, his corporate staff, Morey, 

Shockley, the three ASMs, PM Sunell, all the STMs, and all 
the DPMs. Morey had heard rumors that some DPMs were 
involved in the union organizi
ng campaign. He, along with 
Shafer, told the DPMs that they could not participate in the 

union activity because they were 
supervisors. If they went to 
union meetings they would be br
eaking the law. Morey also 
told the DPMs that they should report any union activity.  
Later the same day, at a regul
ar daily meeting, Shockley 
told the sales associates that a union was attempting to organ-
ize the employees and that the Store did not need a union. For 
the next week or so, various personnel from the corporate of-
fice visited the Store daily, gr
eeting employees, 
watching them 
work, and generally acting overly friendly.  
In the weeks following the Rainbow Inn meeting, Shockley 
and the ASMs reinforced the idea that DPMs could not par-
ticipate in union activities. DPM Simmonette testified that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 232 ASM Branstrom told her that she was a supervisor and could 
not vote for a union. (Tr. 112.) DPM Danny Dome stated that 
after the Rainbow Inn meeting, he told ASM Mark Sayre that 
he wanted to hear both sides of the argument, but Sayre told 
him that if he went to a union meeting he would be violating 
federal law. (Tr. 187.) A short time later, on February 3, Dome 
attended a DPM meeting led by DM Morey, who reiterated 
that if a DPM heard of any union activity they should report it. 
(Tr. 188.) DPM Riendeau recall
ed attending small group meet-
ings in mid-February 1998, wh
ere Shockley explained his 
opposition to the Union. When Riendeau stated her desire to 
go to a union meeting to hear th
e other side of the story, 
Shockley told her she could not go to union meetings. (Tr. 
168Œ169.) According to Riendeau, she then asked Shockley if 
the employees could take a group complaint to corporate 
headquarters. Shockley dismi
ssed the idea out-of-hand. 
5. Sherry Nelson™s i
nvolvement with the union 
Sales Associate Sherry Nelson
 quickly became involved in 
the union organizing campaign. 
She attended union meetings 
and distributed literature to ot
her employees, including DPMs. 

She researched information abou
t unions on the internet and 
discussed her findings with store personnel, including SM 
Shockley.  
On one occasion, Nelson told 
Shockley that she was going 
to encourage other employees, 
and some DPMs, to attend the 

union meetings. Shockley told it
 was all right for sales associ-
ates to attend, but DPMs were supervisors and therefore they 
could not get involved. (Tr. 214.)  
Nelson testified that during on
e of her conversations with 
Shockley about the Union, he told her that he could not under-
stand the need for a union because the complaints that he had 
heard about were pretty petty. (Tr. 215.) Nelson stated that she 
disagreed, and pointed out to 
him that the complaints were 
serious and could not be handled 
at the store level. She further 
testified that at that point Shoc
kley suggested that she organize 
a panel to go to corporate headquarters in Bentonville, Arkan-
sas or have some corporate representatives visit the store. 
When she asked Shockley about the employee panel a few 
days later, he told her it woul
d not be possible. (Tr. 216.) In 
contrast, Shockley testified that the idea of going to the corpo-

rate offices was Nelson™s idea. 
He denied having told Nelson 
to organize a panel. For demeanor reasons, I credit Shockley™s 
testimony on this issue. 
C. Case 18ŒCAŒ15017 
For years, Nelson had worked 6 a.m.Œ3 p.m., in the lawn 
and garden department with the consent of her DPM, Shirley 
Heaton, even though the official computer generated schedule 
showed her as working 7 a.m.Œ4
 p.m. On or about September 
24, 1998, Nelson received a subpoena to testify in a Board 
hearing.  
On Thursday, October 1, STM Vicki Johnson and Nelson 
were talking in the break room. When Johnson asked Nelson 
about her 6 a.m.Œ3 p.m. schedule
, Nelson told her that it had 
been approved by SM Shockley. According to Nelson, John-
son then suggested that she might want to get the approval 
confirmed in writing.  
A few hours later, ASM Branstrom questioned Nelson about 
her hours and informed her that
 starting immediately she must 
be begin working 7 a.m.Œ4 p.m. in accordance with the com-
puter generated schedule. It also meant that Nelson had to 
work the upcoming weekend. Nelson immediately complained 
to her DPM Heaton, pointing out that she had tickets for a 
concert on the weekend. Although
 Heaton found a substitute to 
work for Nelson over the weekend, she told Nelson that the 
matter was out of her hands. Nelson began working her new 
hours the following Monday.  
When Nelson reported to work at 7 a.m. on Monday, she 
noticed that Stocker Robbie Bartick was performing the duties 
that she normally performed at 6 a.m. in the lawn and garden 
department. Upon further inquiry, Nelson learned that Bar-
tick™s new assignment was to unload freight in the lawn and 
garden department starting at
 6 a.m. Although Nelson com-
plained to Heaton, Shockley, a
nd Morey about the change in 
hours, nothing was done about it. 
IV. ANALYSIS AND FINDINGS 
A. The Supervisory Issue 
Section 2(11) of the Act defines a supervisor as:  
 Any individual having authority, in the interest of the 
employer, to hire, transfer, suspend, lay off, recall, pro-
mote, discharge, assign, reward, or discipline other em-
ployees, or responsibly to direct them, or to adjust their 
grievances, or effectively to recommend such action, if in 
connection with the foregoing the exercise of such au-
thority is not of a routine or
 clerical nature, but requires 
the use of independent judgement. 
 The statutory language is disjunctive, and the exercise of 
any one of the listed indicium is sufficient to find that an indi-
vidual is a supervisor. 
Energy Systems & Services,
 328 NLRB 
902 (1999). The duties must be exercised with independent 
judgment on behalf of management and not in a routine man-
ner. 
Masterform Tool Co.,
 327 NLRB 1071 (1999). The Board 
does not construe supervisory status too broadly because the 

employee who is deemed a supervisor loses his protections 
under the Act. 
Tree-Free Fiber Co.,
 328 NLRB 389 (1999). 
Finally, the burden of proving supervisory status is on the 

party asserting that such status exists. 
Chevron U.S.A.,
 309 
NLRB 59, 62 (1992). 
1. Hiring 
The evidence discloses that DPMs do not have the authority 
to hire or fire employees. (T
r. 463, 465.) Those decisions are 
made by the SM. As for hiring, DPMs have limited involve-

ment in the interview process. At best, a DPM may participate 
as one of five members on the interview screening committee. 
Under that arrangement sometimes their recommendations as a 
member of the screening committee have been followed; 
sometimes they have not. Often the DPM on the interview 
screening committee interviews an applicant for a position in 
an unspecified department or a department other than the 
DPM™s department. Indeed, sometimes DPMs are not involved 
at all in interviewing applicants for their departments. Rien-
deau, Simmonette, and Camilli all testified that applicants 
 WAL-MART STORES 233have been hired for their department that they met for the first 
time when PM Sunell brought them to the department 
2. Firing As for firing, DPMs play no role in firing employees. DPM 
Simonette testified that she once recommended to her special-
ity DM that a marginally productive employee be terminated. 
Although he concurred and instru
cted her to prepare the neces-
sary paperwork, ASM Branstrom told her she was not allowed 
to make that decision. The associate was not terminated, but 
was transferred to another department. In another instance, 
ASM Branstrom allowed Simonette to sit in on the exit inter-
view of a sales associate w
ho was being terminated. After-
ward, SM Shockley told Branstrom that Simonette should not 
have been allowed to sit in either. Lawn and Garden DPM 
Heaton had no involvement in the firing of two associates in 
her department by SM Shockley. She was irked that he took 
such action without consulting her and without considering 
whether they should have been coached or given a first written 
warning. 
3. Discipline 
The DPMs involvement in the disciplinary process (ﬁcoach-
ing for improvementﬂ)
12 is equally circumscribed and widely 
varies between departments. While the evidence shows that 
some DPM™s have verbally coached employees, only a few 
have issued a first written warning (the second step of the Re-
spondent™s five-step disciplinary process). In those few in-
stances, they first had to obtain the approval of upper man-
agement before proceeding. DP
M Burt testified that she 
needed to get the chief pharmacist to countersign her form (R. 
Exh. 9, p. 273) and DPM Johnson testified that she must touch 
base with the SM or speciality DM before initiating a written 
coaching. Most revealing is the lack of evidence showing in-
volvement by a DPM beyond the first written warning phase. 
4. Evaluations 
With respect to performance evaluations, the Respondent 
has a written policy, which specifically defines the respective 
responsibilities of the PM, ASMs,
 and SM, but does not define 
a specific role for a DPM. Shockley testified that ASMs are 

ultimately responsible for get
ting evaluations done and that 
they sometimes delegate that 
responsibility to a DPM. His 
testimony that ﬁsomeﬂ DPMs have done performance evalua-
tions and that ﬁsometimesﬂ they are involved in determining 
ratings is revealing. The evidence shows that no DPM, acting 
alone, has the authority to evaluate a sales associate. All re-
quire the countersignature of upper management somewhere 
along the line. Even though DPM Burt testified that she regu-
larly does the evaluations for associates in her department and 
that her assessments are seldom 
disturbed, she conceded that 
the chief pharmacist must countersign the form because he has 
the final say. DPM Riendeau te
stified that while she has pro-
vided information ev
aluating the strengths and weaknesses of 
sales associates to ASMs, the ASMs complete the form. She 
does not determine the rating nor 
even know what it is. Thus, 
                                                          
                                                           
12  Most DPMs take part in ﬁcoaching for success,ﬂ which precedes 
the disciplinary stage of Coaching for Improvement.
the evidence shows that some DPMs have had some input in 

the evaluation process and that 
sometimes they are involved in 
determining ratings. 
5. Scheduling 
The undisputed evidence shows that scheduling is done 
largely by computer 3 weeks in advance. Although the DPMs 
have some flexibility, after the computer schedule is posted, to 
borrow and lend sales associates
 to meet workflow peaks and 
valleys and to fill-in gaps, their ability to do so is limited.
13  At one point, SM Shockley testified that the DPMs cannot 
adjust the computer schedule by themselves, but must obtain 
approval of upper management. (Tr. 348.) He later contra-
dicted himself by testifying th
at DPMs can change the sched-
ule without obtaining higher approval, referring to DPM 
Shirley Heaton to illustrate th
e point. (Tr. 370.) But Heaton 
testified that she lost control 
of scheduling in April 1998. (Tr. 
550, 566.) The limita
tions imposed on Heaton™s authority to 
alter the computer schedule are illustrated by the events sur-

rounding the rescheduling of Sherry Nelson. For years, Nelson 
worked from 6 a.m.Œ3 p.m., with Heaton™s consent, encour-
agement, and approval, even 
thought the computer schedule 
reflected her hours as 7 a.m.Œ4 
p.m. Then, in late September 
1998, Nelson™s hours were changed by store management 

without Heaton™s knowledge 
or consent. Although Heaton 
admittedly was upset, she told Nelson that the matter was out 
of her hands. Thus, the eviden
ce supports a reasonable infer-
ence that the DPMs have had much
 less latitude to alter sched-
ules since April 1998.
146. Task direction 
Although DPMs provide directi
on to the sales associates 
and assign them tasks to do, these are routine decisions, which 
do not involve the exercise of independent judgment. The ﬁto-
doﬂ lists are a good example of the 
type of directions given by 
the DPMs. The lists reflect instructions such as ﬁleave inside 
end cap empty for tideŠon tonites trucks, and Dept. #17 work 
in any furniture that will go-neatly and right side up!ﬂ (R.Exh. 
13(a).) Also, ﬁthe blacks on the 
tables need to be done tonight 
Amy and I did the 3 tables by the Halloween stuff and the 3 

tables by men™s wear . . . wipe down all cupboards. Amy and I 
did insides.ﬂ (R. Exh. 9.) In the lawn and garden department, 
DPM Shirley Heaton wrote down 
the delegation of duties by 
shifts, i.e., ﬁ8Œ5 shift-stocking inside; 9Œ6 shift-parking lot, 
stock inside. Dusting displays; . . . closing shift-Bagged goods 
 13  The undisputed evidence discloses that DPMs have absolutely no 
authority to issue or approve overtime. Shockley testified that he sel-
dom approves overtime because it is 
a reflection of poor management.
14 The evidence shows, however, that 
in the pharmacy department (a 
specialty department), the chief ph
armacist gives the DPM the gross 
number of hours that she can sche
dule in accordance with the depart-
ment™s budget. She then sets the schedule within the parameters set by 

the chief pharmacist, subject to his 
approval. (Tr. 380, 390.) In another 
specialty department (jewelry), 
the evidence shows that the DPM, 
along with her DM, sets staffing po
licy by which the DPM then sched-
ules the sales associates. (Tr. 480.) Thus, even in a specialty department 
where the DPM has greater latitude to schedule sales associates, the 
scheduling must be done within set 
parameters subject to approval by 
higher management.
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 234 area, stocking inside. Closing Card.ﬂ The instructions also 
state ﬁ[t]his is an outline of what™s expected on you every day. 
You will have additional projects each day on top of these, 
such as; unloading trucks, merc
handising plants, and etc.ﬂ (R. 
Exh. 10, p. 279.) The credible evidence discloses that some-
times these instructions are carried out, sometimes they are 
not, but more often than not, the DPM completes the tasks or 
part of the task the next day. Thus, I find that it is not the level 
of decision making that would warrant a finding of supervi-
sory status. 
7. Training 
The CBL training modules that the DPMs attend before or 
during their tenure as DPM, provide a basic overview of vari-
ous functions that the DPM may pa
rticipate in, but do not alter 
the DPM™s actual involvement as described above. If anything, 
some of the CBL underscore the limited involvement, input, 
and discretion that DPMs have in
 areas germane to determin-
ing supervisory status. For example, the Respondent on brief 
at page 30 partially cites an 
excerpt from the Food Service 
Dept. Mgr. Overview Lesson for the proposition that it confers 

upon the DPM the authority to effectively recommend hiring. 
A review of the complete citation (Jt. Exh. 2, p. 316) however, 
suggests just the opposite.  
 Store Management does the interviewing and hiring of the 
Food Service associates. They follow the same guidelines 
used in hiring Associates for other departments in the 
store. Some Managers 
may ask you to sit in on the inter-
view, or to actually perform the interview. Some Manag-
ers 
may allow you to do your own interviewing and hir-
ing. Participating in the interview allows you to be in-

cluded in the decision of who is hired for your department 
and gives you the opportunity to choose the type of per-
son you need to service your Customer. [Emphasis 
added.]  
 This excerpt, relied upon by the Respondent, falls short of 
establishing that DPMs 
have the authority to, and effectively 
do, recommend hiring. It is also inconsistent with record evi-

dence reflecting their actual involvement, or lack thereof, in 
that process. Thus, the fact that DPMs are required at some 
point to attend these CBL trai
ning modules does not confer 
upon them supervisory status.
15  In sum, the evidence discloses that the DPMs do not exer-
cise their responsibility with 
independent judgment or perform 
such duties that would confer supervisory status. Accordingly, 
I find that the DPMs are not supervisors within the meaning of 

Section 2(11) of the Act. 
B. Case 18ŒCAŒ14757:ULPs 
1. Unlawfully prohibiting the discussion of wages 
SM Shockley testified that the Respondent once had a for-
mal policy forbidding associates from discussing wages, which 
                                                          
                                                           
15 Nor does the fact that DPMs are paid 50 cents more than sales as-
sociates confer supervisory status. Pa
y differential is a 
secondary indicia 
of supervisory status and, in the ab
sence of primary indicia of supervi-
sory status as enumerated in Sec. 2(
11), is insufficient to establish super-visory status. 
Masterform Tool Co.,
 327 NLRB 1071, 1072 (1999).
was eliminated 5 years ago. (Tr. 279.) The credible evidence 

shows, however, that in a benefits and compensation statement 
issued on or about January 1, 
1999, the Respondent told em-
ployees in writing that the contents therein was confidential 
information and should not be sh
ared with other associates. 
(GC Exh. 2.) Thus, the eviden
ce supports a reasonable infer-
ence that the policy exists today.  
In addition, DPM Riendeau testified that Shockley told her 
that talking about wages was not allowed by the Respondent 
and that it could be grounds for termination. Although 
Shockley admitted that he told 
associates not to discuss their 
wages with each other, he deni
ed that he told them that it 
could or would result in discipline. His testimony is unpersua-
sive. Three current sales associates, Virginia Pittack, Deb 
Hager, and Barb Hueston, corroborated Riendeau™s testimony 
and I find that their testimony is apt to be particularly reliable. 
(Tr. 28, 80, 50.) 
Farris Fashions, 312 NLRB 547, 554 (1993), 
enfd. 32 F. 3d 373 (8th Cir. 1994). For this, and demeanor 
reasons, I credit the testimon
y of Riendeau that Shockley 
threatened disciplinary action if the sales associates discussed 

their wages.  
Accordingly, I find that the Re
spondent has violated Section 
8(a)(1) of the Act by telling employees that they were not al-
lowed to discuss wages and bene
fits and that they could be 
terminated for doing so as alleged in paragraph 5(h) of the 
complaint in Case 18ŒCAŒ14757. 
Main Street Terrace Care 
Center, 327 NLRB 522, 525 (1999).  
With respect to the allegations in paragraph 5(i) of the com-
plaint, I find that while the sent
ence contained in the wage and 
benefit statement does not constitute a threat, it does unlaw-
fully interfere with the Section 7 rights of the employees. 
Franklin Iron & Metal Corp.,
 315 NLRB 819 (1994); 
Inde-
pendent Stations Co.,
 284 NLRB 394, 396 (1987). Accord-
ingly, I find that the Respondent has violated Section 8(a)(1) 
of the Act by maintaining a rule prohibiting the discussion of 
wages and benefits. 
2. Unlawfully restricting DPMs from participating in union 
organizing activity 
The undisputed evidence shows that DM Morey, as well as 
ASMs Sayre and Breths told the DPMs that they could not 
participate in union activities and that it would be unlawful for 
them to do so. In addition, DM Morey testified that he told 
DPMs to report union activity. DP
M Dome testified that DM 
Morey also told the DPMs to br
eak up conversations about the 
Union between employees, but Morey denied doing so. (Tr. 
532.) For demeanor reasons, I cr
edit Morey™s testimony that 
he did not instruct the DPMs to break up conversations.
16   I nevertheless find that by telling the DPMs that they were 
not allowed to participate in 
union activity and that they 
should report union activity to
 management, the Respondent 
violated Section 8(a)(1) of the 
Act as alleged in paragraphs 
5(a), 5(b), and 5(c) of the complaint. 
 16 I therefore shall recommend that th
e allegation in par. 5(c) of the 
complaint concerning the alleged instruction by DM Morey to break up 
conversation between two or mo
re employees be dismissed.
 WAL-MART STORES 2353. Alleged threats by corporate office staff 
DPM Danny Dome testified that at the morning meeting at 
the Rainbow Inn on or about February 2, 1998, someone un-
familiar to him from the corporate offices spoke to the DPMs 
about the Union™s organizing drive. The unidentified speaker 
stated that unions had tried w
ithout success to organize Wal-
Mart before and while he did not know much about this Union, 

Wal-Mart usually won their cases. The General Counsel ar-
gues that these statements constitute a threat concerning the 
futility of organizing or bargai
ning. I disagree. I do not infer a 
threat from the statement. Rather, I find that the statement 
expressed a view and opinion prot
ected by Section 8(c) of the 
Act. I therefore shall recommend that the allegations of para-
graph 5(d) of the complaint be dismissed. 
4. Alleged solicitation of grievances by SM Shockley 
DPM Riendeau testified that in
 mid-February 1998, she at-
tended a small group meeting held by SM Shockley during 
which he expressed his opposition to the Union. She further 
testified that in the course of the meeting, she asked Shockley 
if the employees could take a group complaint to corporate 
headquarters in the form of a grass roots type process.
17 (Tr. 
167, 171). Riendeau stated that when she recommended that a 

panel go to corporate headquarters, Shockley dismissed the 
idea.  
In contrast, Nelson testified that
 in one of the many conver-
sations that she initiated with Shockley about the Union, she 
told him that the employees™ complaints were serious and that 

they could not be handled at
 the store level because he, 
Shockley, had no control over 
them. According to Nelson, 
Shockley suggested organizing a panel to go to corporate 
headquarters or having some cor
porate representative visit the 
store. (Tr. 215.) Shockley, however, denied that he suggested 
organizing an employee panel. Ra
ther, he testified that Nelson 
suggested taking a group of asso
ciates to the home office to 
get information and that all he did was point out that a grass 
roots was coming up soon. He also
 denied initiati
ng the idea of 
a panel going to the corporat
e headquarters. (Tr. 272Œ274.) I 
credit Shockley™s version of 
the conversation and how it oc-
curred. His testimony that Nelson viewed the trip to corporate 
headquarters as another 
way to obtain inform
ation is consistent 
with her own testimony that sh
e was intent on obtaining both 
sides of the story through research and speaking to other peo-
ple. Moreover, the evidence shows that the topic of a panel 
going to corporate headquarters came up within the context of 
one of Nelson™s many informal discussions with Shockley 
about unions. There is no evidence that Shockley initiated the 
conversation or that he solicited Nelson for complaints. 
Accordingly, I shall recommend the dismissal of the allega-
tions in paragraph 5(e) of the complaint. 
                                                          
 17 The evidence shows that the Respondent conducts an annual proc-
ess called ﬁgrass rootsﬂ which allows
 associates to express their con-
cerns and complaints. The associates
 complete a confidential survey, 
the results of which are tallied, a
nd a small group of employees gets 
together to discuss problems and how to resolve them.
5. alleged directive to avoid 
associating with employees who 
supported the Union 
Paragraph 5(f) of the compla
int alleges that STM Vicky 
Johnson informed employees that
 management had instructed 
her not to associate with cert
ain employees because of their 
support for the Union. Vicky Johnson denied the allegation. 
For demeanor reasons, I credit 
her denial. In addition, the 
General Counsel, who did not produce any credible evidence 

to support the allegation or rebu
t Johnson™s denial, indicated in 
her brief at page 41, footnote 19, that she was withdrawing the 
allegation. Accordingly, I shall recommend the dismissal of 
the allegation contained in paragraph 5(f) of the complaint. 
6. Alleged interrogation concerning union support and the 
threat of firing 
Paragraph 5(g) alleges that SM Shockley interrogated em-
ployees regarding their support for the Union and told them 
that the home office thought that they should be fired because 
of their union support. On brief, the General Counsel argues 
that during a performance evaluation in FebruaryŒMarch 1998, 
Shockley unlawfully questioned
 Sales Associate Deb Hager 
about her union support. The evidence shows that Hager was a 
known, active union supporter.
 She was the employee who 
contacted the Union to start the organizing drive. The evidence 

also shows that Hager received an above standard rating and 
an above average pay increase. Hager testified that she asked 
Shockley if the rating and pay increase had anything to do 
with the Union and he said, No. 
(Tr. 69Œ70.) She also testified 
that Shockley told her that he took the organizing drive per-
sonally and so did ASM Branstrom. (Tr. 71.)  
Hager also testified that she 
told Shockley that when the 
persons from corporate headquarters
 recently visited the Store, 
she attempted to discuss the Union with them, but they did not 
respond. (Tr. 73.) She then asked Shockly why they would not 
discuss the Union with her. Shockley responded that they had 
asked him to do so, but he declined. (Tr. 75.) He also com-
mented that they questioned why he had not fired her for her 

union activity. Shockley purportedly told them that he did not 
want to fire her because she was a good worker. Hager testi-
fied that at that point Shockl
ey asked her why she thought the 
Union would be good for Wal-Mart, but as she began to an-
swer he changed the subject. (Tr. 75.)  
This evidence does not establ
ish a violation of the Act. 
Rather, it shows that Hager initiated and continued the conver-
sation about the Union and that she asked questions of 
Shockley. Eventually he inquired why she thought the Union 
would be good for the Store, but before she could answer the 
question, he changed the subject and did not pursue the topic 
further. The nature of the que
stion was open, general, and 
nonthreatening. 
Sunnyvale Medical Clinic
, 277 NLRB 1217Œ
1218 (1985). Accordingly, I find that the Respondent did not 
unlawfully interrogate Hager as alleged in paragraph 5(g) of 
the complaint and therefore I shall recommend the dismissal of 
the interrogation allegations.  
On the other hand, I find that Shockley implicitly threatened 
Hager by telling her that upper
 management had asked him to 
talk to her about the Union and then inquired as to why he had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 236 not fired her for union activity.
18 I find that his comment unlawfully implied that she could be fired because of her un-
ion activity. Accordingly, I find that the Shockley unlawfully 
threatened Debra Hager in violation of Section 8(a)(1) of the 
Act as alleged in paragraph 5(g) of the complaint. 
C. Case 18ŒCAŒ15017 
1. Evidence of an unlawfully motivated schedule change 
The allegations of the complaint in Case 18ŒCAŒ15017 per-
tain solely to the October 1, 
1998, schedule change of sales 
associate Shirley Nelson.
19 The undisputed evidence shows 
that Nelson was a union supporter, known as such to the Re-
spondent, and that the Respondent was opposed to the Union. 
Indeed, SM Shockley explaine
d to Nelson and other employ-
ees that he opposed the Union and could not understand why 
the employees wanted to organi
ze. Thus, in addition to pro-
tected union activity and knowledge thereof, evidence of ani-

mus exists.  
The evidence also shows that Nelson was treated differently 
than other employees. Nelson™s 
actual work schedule of 6 
a.m.Œ3 p.m. had been approved 
by her DPM, Shirley Heaton, 
because they worked well together (Tr. 546). It was also ap-
proved by SM Shockley. He
r schedule nevertheless was 
changed in order to adhere to the computer-generated sched-

ule, while other employees for personal reasons continued 
working schedules, which deviated from the computer sched-
ule. For example, Robbie Bar
tick, who immediately assumed 
Nelson™s duties of sorting freight
 at 6 a.m., was scheduled by 
the computer to work 8 a.m.Œ5 p.m., but actually worked 6 
a.m.Œ3 p.m. in order to transpor
t her son and pick up her mail 
at the post office before it closed. (Tr. 649, 654.) Likewise, 

DPM Riendeau was scheduled by the computer to work 7 
a.m.Œ4 p.m., but actually worked
 6 a.m.Œ3 p.m. in order to 
accommodate her personal schedule. Thus, even though Bar-
tick and Riendeau were not working the posted schedule for 
nonbusiness related reasons, their 
schedules were not changed 
to conform to the computer schedule.  
Nor does the evidence show that any other employee had 
their schedules changed around 
the same time. Although DM 
Morey testified that the scheduling was changed storewide, 

Shockley was could not state who, if any, or how many, other 
sales associates had their sc
hedules changed. (Tr. 340Œ341.) 
While Branstrom testified that in the health & beauty depart-

ment, she rescheduled some employees to provide coverage 
early and late in the day (Tr. 618), she did not explain whether 
their actual work schedules were at variance with the computer 
schedule.  
The timing of the decision to change Nelson™s schedule also 
supports an inference that the change was unlawfully moti-
vated. On July 30, 1998, Shockley received a copy of the 
complaint in Case 18ŒCAŒ14757, which specified a hearing 
                                                          
                                                           
18 Shockley denied that upper manage
ment ever instructed him to 
fire an employee because they supp
orted a union. (Tr. 277.) However, he did not deny that he told Hage
r that the persons from corporate 
headquarters asked him why he had not fired her.
19 The undisputed evidence shows that Nelson did not suffer any loss 
of hours, overtime or pay as a re
sult of the change in her schedule.
date of October 13, 1998. (T
r. 343.) Although her name was 
not specifically mentioned in the complaint, the allegations 
contained in paragraph 6(c) unq
uestionably pertain to Nelson. 
Shockley testified that in late JulyŒearly August, he and the 
other managers discussed cha
nging Nelson™s schedule. (Tr. 
339.) He and ASM Branstrom also 
testified that sales associ-
ates and DPMs had long complain
ed about Nelson™s schedule. 
Neither explained, however, 
why no change was made until 
after a complaint was issued. Thus, the timing of the decision 
to reschedule Nelson further supports a reasonable inference 
that the decision to change Ne
lson™s schedule was unlawfully 
motivated.  
Accordingly, I find that the General Counsel has satisfied 
her initial evidentiary burden under 
Wright Line,
 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982). The burden now shifts to the Respondent 
to show that it had legitimate nondiscriminatory reasons for 
changing Nelson™s schedule or th
at it would have changed her 
schedule even in the absence of her union activity. 
2. The pretextual reasons for the change 
The Respondent preliminary argues that Bartick™s stocker 
position was different from Nels
on™s sales association position 
in that the former was responsible for placing merchandise on 
the shelf, while the latter performed that function, but also 
assisted customers. But Heaton testified that even though Nel-
son was classified as a sales associate, she was used mostly as 
a stocker placing merchandise ou
t on the shelves because that 
is where Heaton, the department manager, needed her the 
most. (Tr. 548.) Thus, the evidence supports a reasonable in-
ference that the difference in classifications, as far as Bartick 
and Nelson were concerned, was actually a difference in name 
only. 
The Respondent principally argues that Nelson was required 
to work the posted schedule because there was a growing need 
for personnel on the weekends. DM
 Shockley testified that he 
needed more coverage on the weekends. (Tr. 284.) He also 
stated that employees were 
not getting good direction on the 
weekends and that Nelson was probably the most qualified 

sales associate to help out on the weekends. Morey likewise 
testified that the Store needed more coverage on the weekends. 
However, he stated that he was concerned because Heaton, the 
department manager, was working almost every weekend, and 
Nelson was not. He further stated that he was ir
ritated because 
ﬁwe were almost forcing our de
partment manager to work the 
weekends just for customer service.ﬂ (Tr. 529.)
20  But Heaton testified that she worked MondayŒFriday, and 
sometimes on Saturdays, at her discretion. (Tr. 547Œ548.) She 
also testified that she was ups
et when Nelson™s schedule was 
changed because she needed Ne
lson to unload freight during 
the week. (Tr. 550Œ551.) Even Morey conceded that most of 
the Store™s freight arrives dur
ing the week. (Tr. 533Œ534.) 
According to Heaton, she would have preferred if Nelson™s 

schedule had not been changed ﬁbecause they took her away 
 20 Morey™s testimony that Heaton was working every weekend con-
flicts with Shockley™s assertion that employees were not getting good 
direction on the weekends because 
who, other than the department 
manager, is better qualified to direct the work force.
 WAL-MART STORES 237from me, where I wanted her to 
work.ﬂ (Tr. 551.) Thus, con-
trary to Morey™s assertions, He
aton was not being ﬁforced to 
workﬂ on the weekends and Heat
on also thought that there was 
a greater need for Nelson to work during the week.  
The Respondent also asserts that Nelson was required to 
work from 7Œ4 p.m., rather than 6 a.m.Œ3 p.m., in order to 
provide coverage later in the day. Shockley testified that Nel-
son was needed to cover a gap in the evening. (Tr. 286.) His 
testimony was contradicted by
 ASM Branstrom who stated 
that there would have been coverage in the lawn and garden 
department regardless of whethe
r Nelson left at 3 or 4 p.m. 
(Tr. 652.)  
Thus, viewed as a whole shows that Nelson was needed 
more during the week than on weekends and that scheduling 
her to start an hour later did litt
le, if anything, to improve the 
operation of the department.  
In addition, the conflicting testimony of the Respondent™s 
managers, and its department manager, raise questions about 

who actually made the decision
 to change Nelson™s schedule. 
ASM Branstrom testified that she decided that everyone in the 
departments for which she was 
responsible, including lawn 
and garden, would follow the posted schedule. (Tr. 620.) 

Somewhat differently, Shockley testified that ﬁthe whole man-
agement teamﬂ was involved in the decision to change Nel-
son™s schedule, including Shirley Heaton (Tr. 285.) In contrast, 
however, Heaton testified that she had no forewarning that 
Nelson™s schedule was going to be changed. (Tr. 550Œ551.) 
She was surprised and upset to find out after the fact about the 
change. (Tr. 551Œ552.) In essence, she was told after the fact 
ﬁthis is what we™re doing.ﬂ (T
r. 551.) For demeanor reasons, I 
credit Heaton™s testimony on this point.  
Finally, the Respondent argues th
at Nelson™s schedule was 
changed because of complaints 
by employees and department 
managers. Shockley testified that employees had complained 
that Nelson was not working weekends. (Tr. 335Œ336.) Bran-
strom testified that some department managers had complained 
for almost 2 years about Nelson working side-by-side with 
Heaton during the week. (Tr. 613, 617, 636.) Neither individ-
ual explained why the Respondent
 waited until the middle of a 
union organizing drive to cha
nge a long standing practice, 
known and condoned by manageme
nt, of allowing Nelson to 
work other than the posted schedule.  
I therefore find that based on the evidence viewed as a 
whole that the Respondent™s reasons for changing Sherry Nel-
son™s schedule are pretextual. Accordingly, I find that her 
scheduled was changed on Oct
ober 1, 1998, because of her 
union activity in violation of 
Section 8(a)(1) of the Act. 
3. The alleged 8(a)(4) violation 
The complaint also alleges that Nelson™s schedule was 
changed because she had been subpoenaed to appear and tes-
tify at the hearing on October 13,
 1998. This allegation fails 
because there is no evidence that any one connected with the 
decision to change her schedule had knowledge of the sub-
poena prior to October 1.  
Branstrom credibly testified that the decision to change Nel-
son™s schedule was made in early
 September. Nelson received 
the subpoena on September 24. Shockley was on vacation at 
the time. (Tr. 237.) On Thursd
ay, October 1, Branstrom spoke 
to Nelson about changing her sche
dule. Nelson testified that 
she told Branstrom and Shockley about the subpoena around 
the beginning of October. (Tr. 216.) Shockley heard about the 
subpoena after he returned from vacation on Monday, October 
5. There is no evidence that Nelson told Branstrom or anyone 
else about the subpoena before
 her schedule was changed.  
Accordingly, I shall recommend that the dismissal of the al-
legations contained in paragraph 6(c) of the complaint. 
4. The alleged threat by STM Vicky Johnson 
Nelson testified that on October 
1, sometime before she was 
told by Branstrom that her schedule was being changed, she 
had a conversation in the brea
kroom with STM Vicky Johnson 
about her work schedule. Acco
rding to Nelson, Johnson asked 
Nelson why she worked 6 a.m.Œ3 p.m., rather than the posted 
schedule. When Nelson explained that the early shift had been 
approved by Heaton and Shockley, Johnson told her to have a 
manager sign her schedule, otherwise it may come back to 
haunt her. (Tr. 217.) Johnson did not recall the conversation 
and with some prompting from the Respondent™s counsel 
eventually denied that it ever occurred. For demeanor reasons, 
I do not credit her denial and I find that the conversation did 
occur as described by Nelson.  
There is no evidence, however, that Johnson made the 
statement in a threatening manner or that she even mentioned 
the Union during her conversati
on with Nelson. Nor is there 
any evidence that she stated or implied what the ramifications 
might be if Nelson did not get her 6 a.m.Œ3 p.m. schedule ap-
proved in writing. Rather, the evidence does shows that Nel-
son and Johnson were engaged in casual conversation in an 
open area (the breakroom).  
Thus, contrary to the General 
Counsel™s assertions, I do not 
find that Johnson™s comment was an prediction or statement of 
intent regarding the Respondent™s planned discriminatory 
treatment of Nelson in violation of Section 8(a)(1) of the Act. 
Accordingly, I shall recommend the dismissal of the allega-
tions of paragraph 5 of the complaint. 
CONCLUSIONS OF LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act.  
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act.  
3. The Respondent™s department store managers are not su-
pervisors within the meaning of Section 2(11) of the Act.  
4. The Respondent has violated Section 8(a)(1) of the Act 
by engaging in the following conduct:  
(a) Implementing and maintaini
ng a broad rule prohibiting 
employees from discussing wage
s and benefits among them-
selves.  
(b) Telling employees that they are not permitted to discuss 
their wages and benefits among themselves and threatening 
them with termination if they do so.  
(c) Telling its department mana
gers that they could not par-
ticipate in union activities and that it would be unlawful for 
them to do so.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 238 (d) Telling its department manage
rs to report union activity 
to management.  
(e) Implicitly threatening that an employee could be fired 
because of her union activity.  
5. The Respondent has violated Section 8(a)(3) of the Act 
by changing the work schedule of Sherry Nelson because of 
her union activity.  
6. The aforesaid unfair labor
 practices affect commerce 
within the meaning of Section 
2(6) and (7) of the Act.  
7. The Respondent did not otherwise engage in any other 
unfair labor practices alleged in the consolidated complaints in 
violation of the Act. 
REMEDY Having found that the Respondent has engaged in certain 
unfair labor practices, I find that
 it must be ordered to cease 
and desist and to take certain 
affirmative action designed to 
effectuate the policies of the Act.  
Having found that the Respondent changed the work sched-
ule of Sherry Nelson in violatio
n of Section 8(a)(3) and (1) of 
the Act, I shall recommend that the Respondent be ordered to 
return Sherry Nelson to the work schedule she followed prior 
to October 1, 1998, and to refrain from changing her work 
schedule or the work schedule 
of any other employee for dis-
criminatory reasons.  
[Recommended Order omit
ted from publication.]  
 